19-08289-rdd        Doc 90       Filed 10/21/19       Entered 10/21/19 08:59:46               Main Document
                                                     Pg 1 of 2


DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
James I. McClammy
Marc J. Tobak
Gerard X. McCarthy

Proposed Counsel to the Debtors
and Debtors in Possession
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                                    Chapter 11
PURDUE PHARMA L.P., et al.,                                               Case No. 19-23649 (RDD)
                 Debtors.1                                                (Jointly Administered)

PURDUE PHARMA L.P., et al.,
                                                                          Adv. Pro. No. 19-08289 (RDD)
                 Plaintiffs,
         v.
COMMONWEALTH OF MASSACHUSETTS, et al.,
                 Defendants.


                              STIPULATED ORDER SETTING A
                           SCHEDULE TO ANSWER THE COMPLAINT

         WHEREAS, Purdue Pharma L.P. (“Purdue Pharma”) and certain other of the debtors




1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven
Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc.
(7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584),
Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
Boulevard, Stamford, CT 06901.
19-08289-rdd        Doc 90       Filed 10/21/19        Entered 10/21/19 08:59:46               Main Document
                                                      Pg 2 of 2


(“Debtors”)2 that are plaintiffs in the above-captioned adversary proceeding filed a complaint

(“Complaint”), dated September 18, 2019, in the above-captioned adversary proceeding; and

         WHEREAS, Debtors and (i) the ad hoc committee of governmental and other contingent

litigation claimants, (ii) the Ad Hoc Group of Non-Consenting States, and (iii) the Multi-State

Governmental Entities Group, by and through their counsel, have stipulated and agreed that the

time for all defendants to answer or otherwise respond to the Complaint in the above-captioned

adversary proceeding should be extended for 180-days such that answers or other responses to the

Complaint must be filed on or before April 20, 2020, subject to further extension by agreement of

the parties and/or order of the Court;

         Accordingly, good cause having been shown, it is hereby ORDERED that the time for all

defendants to answer or otherwise respond to the Complaint is extended to April 20, 2020, subject

to further extension by agreement of the parties and/or order of the Court. All claims and defenses

of the parties, including those under Rule 12 of the Federal Rules of Civil Procedure made

applicable to this proceeding by Rule 7012 of the Federal Rules of Bankruptcy Procedure and

otherwise, are expressly preserved. This Court shall retain jurisdiction to hear and determine all

matters arising from or related to the implementation and/or interpretation of the instant order.

         SO ORDERED.
    Dated:   October 18, 2019
             White Plains, New York


                                                                 /s/ Robert D. Drain
                                                                 Honorable Robert D. Drain
                                                                 United States Bankruptcy Judge

2
  Although only certain of the Debtors (Purdue Pharma L.P.; Purdue Pharma Inc.; Purdue Pharma Manufacturing
L.P.; Purdue Pharmaceuticals L.P.; Purdue Transdermal Technologies L.P.; Purdue Pharmaceutical Products L.P.;
Purdue Pharma of Puerto Rico; Rhodes Pharmaceuticals L.P.; Rhodes Technologies; and Avrio Health L.P.) are
defendants in the over 2,625 civil actions pending against the Debtors in various state and federal courts and other
fora across the United States and its territories, the term “Debtors” is used for ease of reference.

                                                          2
